Citation Nr: 1618546	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-04 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 2000 to October 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Anchorage, Alaska RO has assumed jurisdiction.

The issues were previously remanded by the Board in September 2015 for additional development.  The issues have since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This remand is necessary to afford the Veteran another opportunity to report to a VA examination, and for VA to associate current VA treatment records.  

Pursuant to the 2015 remand, the Veteran was scheduled for VA examinations for hearing loss and GERD.  The file reflects that in a screenshot of the "exam detail" it was noted that the Veteran was contacted to schedule examinations in November 2015; however, when contacted, the Veteran indicated he was not interested in traveling to Anchorage because the roads were bad.  The cancellation reason was noted as the Veteran had "refused" the examination.  However, it remains unclear whether the Veteran was afforded an opportunity to schedule examinations when the roads improved.  The issues will be remanded in order to afford the Veteran another opportunity to attend a VA examination.

In addition, it does not appear any attempt was made to associate any updated VA or non-VA treatment records with the claims file, as instructed by the 2015 VA examination.
The Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is critical.  The Veteran is also advised that failure to report for any scheduled VA examination will result in his claim being decided based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA, or any identified non-VA relevant treatment records with the claims file, to include records from the Portland VAMC beyond January 2013.

2.  Following completion of the above, schedule the Veteran for a VA examination for his claim for hearing loss in his left ear.  If the Veteran is not available for a VA examination, provide an addendum opinion to the May 2011 VA examination.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a left ear hearing loss disability had its onset in-service, or otherwise related thereto.

In particular, the examiner must opine as to the relationship, if any, between the Veteran's exposure to acoustic trauma during service and any current left ear hearing loss disability.

3.  After the development in #1 is completed, schedule the Veteran for a VA examination for his GERD claim.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

The examiner should identify any and all gastrointestinal disorders the Veteran has had at any time since he filed his claim in December 2010.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed gastrointestinal disorder, to include GERD, had its onset during the Veteran's active service, was caused by his active service, or is otherwise related thereto.  The examiner is asked to address the Veteran's assertions in a February 2013 VA Form 9 Appeal to the Board of Veterans' Appeals that he experienced heartburn during his active service.

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




